Citation Nr: 1432742	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-47 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a torn hamstring of the left leg prior to October 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the March 2014 appeal brief.

The Veteran provided testimony at a June 2011 hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In May 2012, the Board remanded for further development to include obtaining a VA examination and private treatment records.

In a March 2013 rating decision, the Appeals Management Center assigned the maximum scheduler rating of 40 percent disabling for the Veteran's torn hamstring of the left leg, effective October 18, 2012.  Subsequent to the March 2013 rating decision, the Veteran submitted a May 2013 statement asserting that he was satisfied with the assigned rating but disagreed with the effective date assigned.  Thus, the matter of a higher initial rating for torn hamstring of the left hamstring from October 18, 2012, forward is no longer before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).  The issue of entitlement to a higher initial evaluation for torn hamstring of the left leg remains on appeal and has been characterized as reflected on the title page.

The  issue of entitlement to service connection for a right leg disability as secondary to the service-connected torn hamstring of the left leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2013 VA examination report.  Therefore, the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

For the entire rating period on appeal, the service-connected torn hamstring of the left leg is shown to be productive of a disability picture consistent with severe damage of Muscle Group XIII.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for the assignment of a rating of 40 percent rating, but no higher, for the torn hamstring of the left leg have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73 including Diagnostic Code 5313 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as wells as all identified and available post-service medical records.  During the Board hearing he denied receipt of post-service treatment outside of VA examinations.  In compliance with the Board's prior remand, the AMC sent a letter to the Veteran in May 2012 requesting written authorization to obtain private treatment records from providers who the Veteran identified during his Board hearing and to identify any other outstanding evidence.  To date, the Veteran has not responded to that request.  

The Veteran has also been afforded various VA examinations.  Additionally, pursuant to the May 2012 remand directives, the Veteran was provided VA examinations in October 2012 and February 2013 because he alleged a worsening in severity since a February 2009 VA examination.  As discussed below, the Board finds that the examinations and medical opinions obtained, taken together, are adequate to decide the claim, as they are predicated on a full reading of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. 
§ 3.159(c)(4).

Finally, during the June 2011 Board hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a staged rating is unwarranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. Id.

The Veteran's disability is rated under 38 C.F.R. § 4.73, DC 5313, based on injury to Muscle Group XIII.  The function of Muscle Group XIII is extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and Sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles in this group include the biceps femoris, semimembranosus, and the semitendinosus.  

Slight, moderate, moderately severe, and severe muscle disability warrant 0, 10, 30, and 40 percent evaluations, respectively, for injuries to Muscle Group XIII. 

The Veteran has been assigned a 0 percent evaluation based on a slight muscle wound.  

The next higher rating of 10 percent is based on a moderate muscle wound.  A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

History and complaint would include service department records or other evidence of in-service treatment for the wound.  There would be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscle.  

Objective findings of a moderate disability include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; as well as some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2013).

A rating of 30 percent is available based on evidence of a moderately severe muscle wound.  A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, as well as tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2013).

A rating of 40 percent is available based on evidence of a severe muscle wound.  A severe muscle wound is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.

Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).

Analysis

The Veteran contends that the service-connected torn hamstring of the left leg warrants a compensable rating prior to October 18, 2012.  The current appeal stems from a disagreement with the initial rating.

The service treatment records show that the Veteran tore the left hamstring.  A MRI on June 2007 showed a complete rupture of the left tendon of the musculus semi tendinosus with retraction of the belly.  The Veteran received a profile limiting running.  The injury was subsequently noted to be mildly tender to palpation with atrophy on the left lateral aspect with no ecchymosis and erythema.

During a February 2009 VA examination, the Veteran reported residual weakness in the left hamstring with knee flexion.  He also reported that it was too late for surgical repair by the time the defect was found on an MRI.  Physical examination revealed mild weakness of the left hamstring rated at 4.5 out of 5.  The examiner diagnosed left hamstring tear with residuals. 

On a VA hip and thigh examination in October 2012, the examiner stated there were no scars related to the service-connected disability.  Physical examination revealed a visible and palpable bulge of the left mid-thigh consistent with a complete tear of the semitendinosus tendon and retraction of the muscle.  It was non-tender to palpation.  No atrophy was noted.  The examiner noted a moderate injury to the group of left hamstring muscles as the Veteran was still able to walk and perform ADLs.  The Veteran stated that he was unable to run and was employed fulltime.  

On a VA muscle injury examination in February 2013, the examiner noted the Veteran had a non-penetrating muscle injury to Muscle Group XIII.  On physical examination, there was some loss of deep fascia on palpation.  There was some loss of muscle substance, the examiner noted muscles swell and harden abnormally in contraction, and evidence of visible or measureable atrophy.  The Veteran was unable to run because of biceps femoris tears.  The examiner noted cardinal signs and symptoms of a muscle disability with consistent loss of power, weakness, lowered threshold of fatigue, fatigue-like pain, impairment of coordination, and occasional uncertainty of movement.  Left knee strength was diminished to 4 out of 5 and hip strength was full.  There was measurable atrophy in the left hamstring.  The Veteran did not require use of an assistive device for ambulation.  Functional impairment limited his employment to desk work.  The adverse effects on his social and occupational function include limiting cardiovascular exercises and activity that require prolonged standing.  Occupational tasks are affected by pain, loss of power, strength, and fatigability of the posterior thigh musculature.  The examiner noted there was no option of surgical repair and that the Veteran can expect further decline. 

There are several lay statements of record that describe symptoms of daily pain, swelling, and weakness.  The Board notes that these statements are not specific to the time period prior to October 18, 2012.

Based on this record, the Board finds that the service-connected disability picture is consistent with severe damage to Muscle Group XIII prior to October 18, 2012.  Service treatment records noted a defect that involved a complete rupture of the left tendon of the semitendinosus muscle with visible muscle atrophy which is consistent with severe muscle impairment of function.  The objective findings include x-ray evidence of intermuscular trauma and visible or measurable muscle atrophy.  Moreover, evidence of an inability to keep up with work requirements includes the Veteran's in-service profile restriction and post-service transfer to desk work.  The evidence of record indicates that the Veteran has consistently complained of one or more of the cardinal signs and symptoms of a muscle disability including loss of power, weakness, fatigue, impairment of coordination, and uncertainty of movement.  He reported impaired tone and function.  See notice of disagreement dated April 2009.  Additionally, he reported permanent loss of stability in the left leg.  See VA Form 9 dated in November 2009.

As the Veteran has stated that he is satisfied with the 40 percent rating for this disorder, no additional discussion regarding a higher rating under the scheduler criteria is necessary.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In resolving all reasonable doubt in the Veteran's favor, an initial rating of 40 percent for the service-connected torn hamstring of the left thigh is warranted prior to October 18, 2012.  

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected torn hamstring of the left leg.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected torn hamstring of the left leg.  His disability is manifested by muscle atrophy, tendon rupture, tenderness on palpation, an inability to run, and fatigability.  The rating criteria contemplate these symptoms.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Moreover, the severity and frequency of the Veteran's symptoms are contemplated by the schedular rating criteria.  The Veteran does not claim, and the evidence does not reflect that that symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards. Accordingly, referral to the Director, Compensation and Pension, is not warranted.


ORDER

An initial evaluation of 40 percent, but no more, for the service-connected torn hamstring of the left leg prior to October 18, 2012, is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


